Citation Nr: 1810471	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  13-01 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Cruz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1968 to April 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2017, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran has a right ear hearing loss disability

2.  The weight of the evidence is against a finding that the Veteran's current left ear hearing loss had its onset during military service or is otherwise related to such service.

3.  The weight of the evidence is against a finding that the Veteran's current tinnitus had its onset during military service or is otherwise related to such service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide claimants with notice and assistance in substantiating claims.  The VA provided the Veteran with a notice letter in September 2011.  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered and the Veteran was afforded a VA examination in December 2011. The transcript reflects that additional evidence was to be submitted at the 2017 Board hearing.  However, it was clarified in January 2018 that such evidence was no provided.  Given the foregoing, the Board will proceed to the merits of the appeal.

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of 
a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

If a veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, such as organic diseases of the nervous system, if the disease becomes manifest to a compensable degree within one year after service.  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, 
a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Under the "benefit of the doubt" rule, where there exists an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the veteran shall prevail upon the issue. 38 U.S.C. § 5107(b).

Bilateral Hearing Loss

The Veteran contends that his bilateral hearing loss and tinnitus are due to noise exposure in-service.  He indicated that bilateral hearing loss and tinnitus began almost immediately after discharge.  He married about three years after discharge and his wife indicated that she noticed hearing loss immediately.  Records show that he was a heavy equipment repairman and he indicated he was also an electrical engineer.  He also testified that he was never provided ear protection.  8/16/2011 VA 21-4138 Statement in Support of Claim; 7/19/2017 Hearing Transcript, at 3, 
6-7; 10/9/2012 Third Party Correspondence.

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  Furthermore, clinical hearing loss is shown where the auditory thresholds exceed 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran's service treatment records are silent for complaint, treatment or diagnosis of hearing loss and tinnitus.  Reports of medical examination in June 1968 and April 1970 revealed a normal clinical evaluation of the ears.  Additionally, a whisper voice test (an audiogram was not performed at this time) conducted at that time of separation demonstrated normal hearing bilaterally (15/15).  In reports of medical history in June 1968 and April 1970 the Veteran denied a history of hearing loss.  3/25/2016 STR-Medical at 6-7, 9-11, 22.

In January 2011, the Veteran was hospitalized with sudden onset vertigo and hearing loss in the left ear.  After the vertiginous attack hearing in the left ear dropped and he then had constant buzzing tinnitus.  He denied prior problems, including ear trauma.  He received a hearing aid for his left ear in August 2011.  2/1/2012 Medical Treatment Records, at 2, 6, 18.

A VA examination in December 2011 established that the Veteran has hearing loss in the left ear that satisfies the definition of 38 C.F.R. § 3.385.  With respect to the right ear, the definition is not met.  His pure tone threshold levels, in decibels, were recorded as follows:  in the right ear, 5, 10, 10, 10, and 25, at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, with an average of 14 decibels; in the left ear 45, 70, 75, 65, and 75, at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, with an average of 71 decibels.  Speech recognition testing was 100 percent in the right ear and 68 percent in the left ear.  The audiologist found the Veteran to have normal hearing in the right ear.  For VA purposes, the auditory thresholds and speech recognition scores were not met.  12/14/2011 VA Examination.

After examination and review of the claims folder, the VA audiologist determined that the Veteran's hearing loss was less likely than not caused by or the result of an event in military service.  It was noted that service treatment records were silent for complaints of hearing loss or tinnitus.  The enlistment audiogram was normal in both ears and at discharge the Veteran scored 15/15 on both sides for the whisper test.  The whisper test had been shown to be an invalid indicator of high frequency hearing loss, which is common following loud noise exposure.  It was further noted that in this case, the left ear demonstrated a moderate to moderately severe sensorineural hearing loss across the entire frequency range, while the right ear was normal.  It was explained that this was not a pattern of prolonged loud noise exposure.  Based on the Veteran's MOS and duties, to include maintaining and setting up power generators, the audiologist stated that he did have high noise exposure.  However, the specialist stated that any resultant hearing loss should reflect a bilateral high frequency loss and not the moderately severe unilateral loss seen with the Veteran.  

At an audiology consult in October 2015, with respect to the right ear, the audiologist reported that all thresholds were within 0 to 10 decibels and the speech recognition score was stable compared to the previous December 2011 examination.  11/29/2016 CAPRI, at 39.

After reviewing the evidence, the Board finds that service connection for bilateral hearing loss is not warranted on a direct basis.

In a service connection claim, the threshold question is whether or not the Veteran actually has the disability for which service connection is sought.  In the absence of proof of present (at any time during the pendency of the claim) disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement is satisfied when a claimant "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim," McClain v. Nicholson, 21 Vet.App. 319, 321 (2007), or "when the record contains a recent diagnosis of disability prior to ... filing a claim for benefits based on that disability," Romanowsky v. Shinseki, 
26 Vet. App. 289, 294 (2013).  In this case, the Board finds that, with respect to the right ear, a current disability has not been established at any time proximate to the filing or during the period on appeal.  See, e.g., December 2011 VA examination report.  In light of the foregoing, there is no valid claim of service connection for a right ear hearing loss disability.  

The evidence establishes that the Veteran had in-service noise exposure consistent with the circumstances of his service.  38 U.S.C. § 1154(a).  Additionally, the medical evidence establishes that the Veteran is currently diagnosed with left ear hearing loss.  As such, the competent and credible evidence establishes the first two elements of service connection for the left ear.  

However, despite the Veteran's current disability and in-service noise exposure, the Board finds that the weight of the competent evidence is against specifically linking the Veteran's left ear hearing loss to acoustic trauma in service.

The December 2011 VA examination report was based on review of the Veteran's medical history, interview of the Veteran, and clinical examination; the Board therefore places significant weight on the findings of the December 2011 VA audiologist.  In this regard, the Board finds other factors for placing much weight on this opinion include the explanation provided by the examiner and the fact that all relevant evidence and facts were considered, to include the Veteran's in-service noise exposure and his post-service recreational and occupational noise exposure.  This medical history includes consideration of the Veteran working as a clothes salesman for many years and no noise exposure in recreational activities.  In light of the foregoing factors, the Board finds that the VA examination report, with the examiner's opinion on the medical etiology questions pertinent to this claim, provides an adequate basis for consideration of issue of whether the Veteran's hearing loss is medically linked to the in-service exposure to loud noise and places much weight on it.  Additionally, there is no competent medical evidence that is favorable to the audiological issues.

Despite the negative opinion noted above, in this case an award of service connection could still be warranted based solely on competent and credible evidence of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1336-38 (Fed. Cir. 2013).  Moreover, the Veteran is competent here to note lay observable symptoms, such as hearing loss and tinnitus.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, in this case, the weight of the evidence is against finding of continuous symptoms since service.  Indeed, as detailed above, 
service records on file do not reflect complaints of hearing loss and a normal whisper test upon separation.  Thus, while the Veteran's wife recalled that he had trouble hearing her when they married in 1973, this was still three years after separation from service.  Overall, the weight of the evidence is against a finding of continuity of symptomatology here and, as such, service connection is not warranted on this basis.

To the extent that the Veteran and his ex-wife are providing their own etiological opinions, the Board finds that they are not competent to do so for hearing loss, as this involves the complex process of hearing and knowledge regarding damage done to hearing by various sounds and noises.  The Board places little, if any, weight on their lay opinion in this regard.  In any case, the Board finds that the Veteran's and his ex-wife's statements are outweighed by the 2011 VA examination report, for the above stated reasons. 

For all the above reasons, the preponderance of the evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C. § 5107(b).

Tinnitus

The Veteran contends that his tinnitus is due to noise exposure in-service and it began almost immediately after discharge.  8/16/2011 VA 21-4138 Statement in Support of Claim; 7/19/2017 Hearing Transcript, at 3, 6-7

The Veteran's service treatment records are silent for complaint, treatment or diagnosis of tinnitus.  He did not report tinnitus in his separation examination in April 1970.  3/25/2016 STR-Medical at 6-7, 9-11, 22.

As previously noted, in January 2011, the Veteran was hospitalized with sudden onset vertigo and hearing loss in the left ear.  After the vertiginous attack hearing in the left ear dropped and he then had constant buzzing tinnitus.  He was also examined by an ear, nose, and throat (ENT) doctor in July 2011 where he reported that he had no prior problems and denied head or ear trauma.  At a VA examination in December 2011, the Veteran denied having recurrent tinnitus and the audiologist noted that there were no complaints in-service.  An etiology could not be provided because the Veteran did not report any tinnitus.  In October 2015 at an audiology consultation, the Veteran denied any symptoms of tinnitus 12/14/2011 VA Exam; 2/1/2012 Medical Treatment Records, at 2, 18; 11/29/2016 CAPRI, at 39.

The Board recognizes the Veteran's contention that his tinnitus is a direct result of having been exposed to acoustic trauma while in active service.  However, the Board finds that weight of the evidence is against finding a causal relationship between his tinnitus and acoustic trauma in service.

As noted above, the Veteran stated that he had tinnitus since active service.  However, he provided conflicting statements to doctors throughout the years.  In January 2011, he reported a sudden onset of tinnitus.  Later that year in December at the VA examination, he denied having recurrent tinnitus.  He also denied tinnitus in October 2015.  In light of such inconstant reporting, the Board places little that the Veteran's statements regarding his tinnitus.  Additionally, in weighing the relevant medical and lay evidence of record, the Board finds that the Veteran's lay statements are outweighed by the competent and probative evidence of record.  The Veteran's service treatment records, his reports of onset in January 2011, and his denials of tinnitus at medical examinations are more probative.  For these reasons, the Board finds the weight of the probative, competent, and credible evidence, weighs against a nexus to service.

Additionally, in this case, the competent and probative evidence of record weighs against symptoms of tinnitus during service or within a year of separation for the reasons stated above.  Furthermore, there record does not reflect that he sought treatment for tinnitus during either period.  For this reason, the theories of chronicity and continuity of symptomatology are not applicable.

For all the above reasons, the preponderance of the evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C. § 5107(b).

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


